DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on January 21, 2022. Claims 1 and 5-6 have been amended. Claims 2-4 have been canceled without prejudice. Claims 1 and 5-26 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1, 5-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Agatani et al., (US 2011/0278605 A1), hereinafter refer to as Agatani, in view of Syu et al., (US 2012/0099289 A1), hereinafter refer to as Syu, and further in view of Keller et al., (US 2018/0259140 A1), hereinafter refer to as Keller.

    PNG
    media_image1.png
    501
    436
    media_image1.png
    Greyscale

         Regarding claim 1, Agatani discloses a light apparatus comprising: 
        at least one elongated substrate (101, using within a bulb, as shown in fig. 14(b)) mounted with a first light emitted diode (302) covered with a 5first fluorescent layer (yellow fluorescent material, as shown in fig.13) and a second light emitted diode (501) not covered with fluorescent layer (as shown in fig.13); 
         a driver circuit (section 0190, not shown in the figures) supplying a driving current to the first light emitted diode and the second light emitted diode (section 0190);
          a third light emitted diode (303, fig.13) covered 15with a third fluorescent layer (green fluorescent material, as shown in fig.13), wherein the first fluorescent layer is different from the third fluorescent layer (as shown in fig.13) so that the first light emitted diode combined with the first fluorescent layer and the third light emitted diode combined with the third fluorescent layer emit lights (section 0188), 
           wherein the first light emitted diode emits a white light (pseudo white light), and the second light emitted diode emits a non-white light (red, as shown in fig.13).
        But Agatani fails to specifically disclose the first and the third lighted emitted diodes emit white lights of different color temperatures as claimed. 
          However, Syu teaches of a light device comprising emits white lights of different color temperature (blue LED chip is used, one of the fluorescent powder is yellow fluorescent powder which combines with the blue LED emits white color, and the other one is green and red mixed fluorescent powder is used to combine blue LED chip emits different color temperature white light, section 0029). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Agatani’s fluorescent layer of the third blue LED as Syu’s because Syu provides the motivation that using mixed red and green fluorescent power with blue LED can produce white light having a better color rendering (section 0029). Further, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one or more LED colors of Agatani because Applicant has not disclosed that having the third LED combined with a third fluorescent layer emitting white light of different color temperature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skilled in the art, furthermore, would have expected Applicant’s invention to perform equally well with Agatani in view of Syu because adding another white light of Syu to the white light of Agatani would produce mixed white lights of different color temperatures. Therefore it would have been obvious matter of design choice to modify Agatani to obtain the invention as specified in the claim 1.
     But Agatani and Syu fail to specifically disclose wherein a control circuit connected to the driver circuit for mixing a first light output with the first light emitted diode and the second light emitted diode, wherein the control circuit adjusts the output strength ratio between the first light emitted diode and the third light emitted diode to obtain a mixed white light with a mixed color temperature as claimed.
          However, Keller teaches of a light device wherein a control circuit (18, fig.32) connected to the driver circuit for mixing a first light output with the first light emitted diode and the second light emitted diode (section 0136, fig.32), wherein the control circuit adjusts the output strength ratio between the first light emitted diode and the third light emitted diode to obtain a mixed white light with a mixed color temperature (section 0136, fig.32).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of  Agatani’s to apply Keller’s control circuit because Keller provides the motivation it can independently and variably drive the LEDs sources such that the color points can be independently varied (section 0019) and changed temporally (section 0018). Further, it would be obvious to be considered as a design choice based upon the actual design requirement so that the various designs of circuit may be satisfied.
         Regarding claim 5, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the control circuit changes a relative duty ratio 25between the first light emitted diode and the third light emitted diode (section 0141, Keller’s).  
         Regarding claim 6, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the control circuit changes a relative current ratio between the first light emitted diode and the third light emitted diode (section 0136, Keller’s).  
         Regarding claim 7, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the second light emitted diode emits a second light with a second non-white color (red, fig.13, Agatani’s).  
         Regarding claim 8, the light apparatus of claim 7, Agatani, as modified above, further discloses a lighting apparatus as shown above. 
          None of them specifically disclose the apparatus further comprising a fourth light emitted diode and a fifth light emitted diode respectively emit a fourth light with a fourth non-white color and a fifth light with a fifth non-white color, the second non-white color, the fourth non-white color and the 5fifth non-white color are different colors as claimed. 
        However, in section of 0120 of Agatani states that another LEDs with different colors can be combined to produce mixed light of warm. Therefore, it would have been obvious to one of ordinary skill in the art to modify Agatani’s LEDs having fourth, fifth LEDs with the particular colors as claimed in different cases for an actual the output mixed light requirement (Agatani’s section 0127).
         Regarding claims 9-11, Agatani, as modified above, further discloses a lighting apparatus as shown above.
            But none of them specifically disclose how the LEDs to be controlled as claimed in claims 9-11. However, in sections of 0192 and 0193 of Agatani states that the LEDs can be controlled by connected different electrodes 109, 110, 204, 111 (Agatani’s, fig.3) to achieve a desired mixed light output. Therefore, it would have been obvious to one of ordinary skill in the art to modify Agatani’s controlling method as claimed to get a desired mixed light output (Agatani’s sections 0192, 0193).
         Regarding claim 12, the light apparatus of claim 1, Agatani, as modified above, further discloses the apparatus further comprising a bulb shell and a bulb cap, wherein the bulb cap contains the driver circuit and the control circuit, the elongated substrate is enclosed in the bulb shell (as shown in fig.14(b), Agatani’s).  
         Regarding claim 13, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the elongated substrate is made of a flexible material and is bent with a curve shape (as shown in fig.14 (b), Agatani’s).  
         Regarding claim 14, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the elongated substrate is a rigid material (ceramic, section 0064, Agatani’s).  
         Regarding claim 15, the light apparatus of claim 14, Agatani, as modified above, further discloses wherein there are multiple elongated substrates connected forming a three-dimension light emitting body (section 0196, Agatani’s).  
         Regarding claim 16, the light apparatus of claim 15, Agatani, as modified above, further discloses wherein there is a central column supporting tops of the multiple elongated substrates (section 0196, Agatani’s).  
         Regarding claim 17, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the elongated substrate has multiple segments, some segments are covered with the first fluorescent layer (section 0196, Agatani’s).  	
         Regarding claims 18-20, Agatani, as modified above, further discloses a lighting apparatus as shown above. 
         But, none of them specifically disclose the particular shape or arrangement of LED strings as claimed in claims 18-20. 
         However, it would be considered a matter which a person of ordinary skill in the art would have found obvious absent persuasive evident that the particular configuration of the claimed shape was significant.
(MPEP 2144.04 IV B.    Changes in Shape 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
         Regarding claim 21, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein there are multiple first light emitted diodes and multiple second light emitted diodes disposed across to each other (as shown in fig.13. Agatani’s).  
         Regarding claim 22, the light apparatus of claim 1, Agatani, as modified above, further discloses a wireless circuit (51, fig.31, Keller’s, section 0134) connected to the control circuit (Keller’s, fig.31).
         Regarding claim 23, the light apparatus of claim 22,  Agatani, as modified above, further discloses wherein the wireless circuit receives an external command for the control circuit to determine how to mix the first light output of the first light emitted diode and the second light emitted diode (Keller’s, fig.31, section 0134).
         Regarding claim 25, the light apparatus of claim 1, Agatani, as modified above, further discloses wherein the first light emitted diode and the second light emitted diode are packaged as a packaged module (as shown in fig,13).  
         Regarding claim 26, the light apparatus of claim 25, Agatani, as modified above, further discloses a lighting apparatus wherein the packaged module also has a third light emitted diode (303) covered with a third fluorescent layer (green) as shown above         
           But, none of them specifically disclose the apparatus further comprising a fourth light emitted diode and a fifth light emitted diode for emitting different colors as the second light emitted diode as claimed.  
            However, in section of 0120 of Agatani states that another LEDs with different colors can be combined to produce mixed light of warm. 
            Therefore, it would have been obvious to one of ordinary skill in the art to modify Agatani’s LEDs having fourth, fifth LEDs with the particular colors as claimed in different cases for an actual the output mixed light requirement (Agatani’s section 0127).

6.       Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Agatani in view of Syu and Keller, and further in view of Vilgiate, (US 2017/0086391 A1), hereinafter refer to as Vilgiate.
         Regarding claim 24, Agatani, as modified above, further discloses an apparatus comprising a control unit as shown above. 
          But none of them specifically disclose the apparatus further comprising a manual switch for indicating a mixed parameter of the first light emitted diode and the second light emitted diode as claimed. 
        However, Vilgiate teaches of a light device comprising LEDs wherein the device can be controlled by a wireless controller and manually switch to tune or configure controller to provides a predetermined level of current to some or all of LEDs to produce a desired mixed light output (section 0024). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Agatani’s as modified above to use a manually switch as Vilgiate’s because Vilgiate provides the motivation that it can provide a predetermined level of current to some or all of the LEDs (section 0024) so that a desired mixed light output can be achieved.

Response to Arguments
7.         Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection set forth herein.

Conclusion
8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.






9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        
/SEOKJIN KIM/Primary Examiner, Art Unit 2844